Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement, dated as of September 30,
2009, (the “Effective Date”) amends and restates the original Agreement entered
into by and between CA, Inc. (the “Company”) and Nancy E. Cooper (the
“Employee”) as of August 1, 2006, and effective on August 15, 2006 as previously
amended and restated on December 12, 2008 .
     1. Employment, Duties, Authority and Work Standards. The Company hereby
agrees to employ the Employee on the Effective Date as Executive Vice President
and Chief Financial Officer (“CFO”) and the Employee hereby accepts such
positions and agrees to serve the Company in such capacities during the
Employment Period (as defined below). The Employee shall report directly to the
Company’s Chief Executive Officer. The Employee’s duties, responsibilities and
authority shall be such duties, responsibilities and authority as are consistent
with the above job titles and such other duties, responsibilities and authority
as the Chief Executive Officer shall from time to time specify. The Employee
will (a) serve the Company (and such of its subsidiary companies as the Company
may designate) faithfully, diligently and to the best of the Employee’s ability
under the direction of the Chief Executive Officer, (b) devote her full working
time and best efforts, attention and energy to the performance of her duties to
the Company and (c) not do anything inconsistent with her duties to the Company;
provided however, that the Company agrees that the Employee may continue to
serve as a director of Teradata Corporation, so long as such service does not
significantly interfere with the Employee’s duties to the Company under this
Agreement.
     2. Laws; Other Agreements. The Employee represents that her employment
hereunder will not violate any law or duty by which she is bound, and will not
conflict with or violate any agreement or instrument to which the Employee is a
party or by which she is bound.
     3. Compensation.
          (a) In consideration of services that the Employee will render to the
Company, the Company agrees to pay the Employee, during the Employment Period,
the sum of $600,000 per annum (the “Base Salary”), payable semi-monthly
concurrent with the Company’s normal payroll cycle, subject to annual review by
the Compensation and Human Resources Committee of the Board of Directors (the
“Compensation Committee”).
          (b) In addition to the Base Salary, during the Employment Period, the
Employee shall have an opportunity to earn an annual cash bonus (“Annual Bonus”)
under the Company’s Annual Performance Bonus program in accordance with
Section 4.4 of the Company’s 2007 Incentive Plan, as amended and restated, or
any successor thereto (the “Incentive Plan”). The Employee’s Annual Bonus target
for the fiscal year commencing on April 1, 2010 shall equal $600,000, provided
that such targeted amount and the other terms and conditions of such Annual
Performance Bonus shall be subject to determination and approval of the
Compensation Committee.
          (c) In addition, the Employee shall also be eligible to receive a
targeted Long-Term Performance Bonus of $2,000,000 for the performance period
commencing on April 1, 2010 under the Company’s Long-Term Performance Bonus
program as set forth in Section 4.5 of the Incentive Plan, provided that such
targeted amount and the other terms and conditions of such Long-Term Performance
Bonus shall be subject to determination and approval of the Compensation
Committee in accordance with the terms of the Incentive Plan.

 



--------------------------------------------------------------------------------



 



          (d) All payments to the Employee shall be subject to applicable tax
withholding.
     4. Benefits and Perquisites. During the term of the Employee’s employment,
the Employee shall be eligible to participate in all pension, welfare and
benefit plans and perquisites generally made available to other senior employees
of the Company.
          The Employee shall continue to participate in the Company’s Change in
Control Severance Policy (the “CIC Severance Policy”), provided that such
participation and any other terms and conditions related to such participation
shall be at the discretion of the Board in accordance with the terms of such CIC
Severance Policy.
     5. Termination; Termination Payments.
          (a) Unless the Employee’s employment shall sooner terminate for any
reason pursuant to Section 6 of this Agreement, the “Employment Period” shall
commence on the Effective Date and shall initially terminate on September 30,
2010, except that beginning on September 30, 2010 and each September 30
thereafter, the Employment Period will automatically extend for one year unless
either the Employee or the Company gives at least 90 days’ advanced written
notice of non-extension (a “Notice of Non-Extension”). For purposes of this
Agreement, “Employment Period” refers to the period of the Employee’s employment
that is governed by the terms of this Agreement. Upon either party giving the
other a Notice of Non-Extension, the Employment Period will end on September 30
of such year in which notice was given and except for, if applicable, the
severance benefits expressly set forth in Section 5 of this Agreement, the
Employee’s employment will no longer be subject to the terms of this Agreement.
          (b) In the event that the Employee’s employment is terminated during
the Employment Period either (i) by the Employee for Good Reason (as defined in
Appendix A) or (ii) by the Company without Cause (as defined in Appendix A),
other than as a result of the Employee’s death or disability (within the meaning
of the Company’s long-term disability program then in effect), subject to the
Employee’s execution, delivery and non-revocation, within fifty-five (55) days
following the Termination Date, of a valid and effective release and waiver in a
form satisfactory to the Company, the Company shall pay the Employee a lump sum
cash amount equal to one (1) times the Employee’s Base Salary, such lump sum
payment to be made no later than the sixtieth (60th) day (or the next following
business day if the sixtieth day is not a business day) following the
Termination Date. Additionally, the Employee shall be eligible to receive a
portion of any outstanding Annual Bonus and One-Year and Three-Year Performance
Share Awards for which the performance cycle ends within two years of the
Employee’s Termination Date, provided that such payment (i) shall be made only
after the end of the applicable performance cycle, (ii) shall be based upon the
actual performance achieved as determined in the sole discretion of the Company
(provided, however, that negative discretion shall only be applied if, and to
the extent, it is applied generally to the executive management team) and
(iii) shall be pro-rated for the portion of the performance period that has been
completed by the Employee through the Termination Date (provided, however that
nothing herein shall be construed to accelerate the vesting of any Performance
Share Award). Additionally, 20,000 shares of restricted stock granted to the
Employee on July 28, 2009 shall automatically vest on the date of termination.
          (c) In the event that the Employee receives a Notice of Non-Extension
from the Company, subject to the Employee’s execution, delivery and
non-revocation, within fifty-five

2



--------------------------------------------------------------------------------



 



(55) days following the date such Notice of Non-Extension is received, of a
valid and effective release and waiver in a form satisfactory to the Company,
the Company shall pay the Employee a lump sum cash amount equal to one (1) times
the Employee’s Base Salary, such lump sum payment to be made no later than the
sixtieth (60th) day (or the next following business day if the sixtieth day is
not a business day) following the earlier of (i) September 30 of the year in
which such Notice of Non-Extension is given or (ii) an earlier Termination Date.
Additionally, the Employee shall be eligible to receive a portion of any
outstanding Annual Bonus and One-Year and Three-Year Performance Share Awards
for which the performance cycle ends within two years of the end of the earlier
of (i) September 30 of the year in which such Notice of Non-Extension is given
or (ii) an earlier Termination Date, provided that such payment (i) shall be
made only after the end of the applicable performance cycle, (ii) shall be based
upon the actual performance achieved as determined in the sole discretion of the
Company (provided, however, that negative discretion shall only be applied if,
and to the extent, it is applied generally to the executive management team) and
(iii) shall be pro-rated for the portion of the performance period that has been
completed by the Employee through the earlier of (i) September 30 of the year in
which such Notice of Non-Extension is given or (ii) an earlier Termination Date.
Additionally, 20,000 shares of restricted stock granted to the Employee on
July 28, 2009 shall automatically vest on the earlier of (i) September 30 of the
year in which such Notice of Non-Extension is given or (ii) an earlier
Termination Date.
          (d) Except as expressly provided herein, upon the termination of the
Employee’s employment for any reason, the rights of the Employee with respect to
any shares of restricted stock or options to purchase Common Stock held by the
Employee which, as of the Termination Date, have not been forfeited shall be
subject to the applicable rules of the plan or agreement under which such
restricted stock or options were granted as they exist from time to time. In
addition, upon the termination of the Employee’s employment for any reason, the
Company shall pay to the Employee her Base Salary through the Termination Date,
plus any unused vacation time accrued through the Termination Date. Any vested
benefits and other amounts that the Employee is otherwise entitled to receive
under any employee benefit plan, policy, practice or program of the Company or
any of its affiliates shall be payable in accordance with such employee benefit
plan, policy, practice or program as the case may be, provided that the Employee
shall not be entitled to receive any other payments or benefits in the nature of
severance or termination pay.
          (e) In the event that the Employee resigns other than for Good Reason,
is terminated for Cause, dies or becomes disabled (within the meaning of the
Company’s long-term disability program then in effect) during the Employment
Period, no benefits shall be payable to the Employee under Section 5(b) of this
Agreement, but the terms and conditions of Section 5(d) shall remain in effect.
          (f) If the Employee is a participant in the Company’s CIC Severance
Policy and a “Change in Control” occurs, any payments and benefits provided in
the CIC Severance Policy that the Employee is entitled to will reduce (but not
below zero) the corresponding payment or benefit provided under this Agreement.
It is the intent of this provision to pay or to provide to the Employee the
greater of the two payments or benefits but not to duplicate them.
     6. No Duration of Employment. Notwithstanding anything else contained in
this Agreement to the contrary, the Company and the Employee each acknowledge
and agree that the Employee’s employment with the Company may be terminated by
either the Company upon 60 days’ written notice to the Employee (subject to the
provisions of Section 5 of this Agreement)

3



--------------------------------------------------------------------------------



 



or by the Employee upon 60 days’ written notice to the Company (subject to the
provisions of Section 5 of this Agreement), at any time and for any reason, with
or without cause; provided that this Agreement may be terminated for Cause
immediately upon written notice from the Company to the Employee; and provided
further that the Company may determine to waive all or part of the Employee’s
60 days’ notice period at its discretion. In addition, this Agreement shall
automatically terminate upon the Employee’s death or disability (determined in
accordance with the Company’s practices and policies). Upon termination of the
Employee’s employment for any reason whatsoever, the Company shall have no
further obligations to the Employee other than those set forth in Section 5 of
this Agreement. The effective date of the Employee’s termination of employment
shall be referred to herein as the “Termination Date.”
     7. General.
          (a) Any notice required or permitted to be given under this Agreement
shall be made either:
               (i) by personal delivery to the Employee or, in the case of the
Company, to the Company’s principal office (“Principal Office”) located at One
CA Plaza, Islandia, New York 11749, Attention: Executive Vice President — Global
Human Resources, or
               (ii) in writing and sent by registered mail, postage prepaid, to
the Employee’s residence, or, in the case of the Company, to the Company’s
Principal Office.
          (b) This Agreement shall be binding upon the Employee and her heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its successors and assigns and any subsidiary or parent of the Company.
          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles. Any action relating to this Agreement shall be brought exclusively
in the state or federal courts of the State of New York, County of Suffolk.
          (d) This Agreement, the Employment and Confidentiality Agreement
executed by the Employee on or about August 15, 2006 and the other documents
referred to herein represent the entire agreement between the Employee and the
Company related to the Employee’s employment and supersede any and all previous
oral or written communications, representations or agreements related thereto.
This Agreement may only be modified in writing jointly executed by the Employee
and a duly authorized representative of the Company. This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument. However, this
Agreement will not be effective until the date it has been executed by both
parties.
          (e) The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not in any way be impaired and shall remain enforceable
to the fullest extent permitted by law. In addition, waiver by any party hereto
of any breach or default by the other party of any of the terms of this
Agreement shall not operate as a waiver of any other breach or default, whether
similar to or different from the breach or default waived. No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the

4



--------------------------------------------------------------------------------



 



parties hereto or from any failure by either party hereto to assert its or her
rights hereunder on any occasion or series of occasions.
          (f) The Company will pay the Employee’s reasonable and documented
legal expenses, not to exceed $7,000.00, incurred by the Employee in connection
with the preparation and negotiation of this Agreement.
          (g) The parties agree that this Agreement is intended to comply with
the requirements of Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”) or an exemption from Section 409A. In the event that
after execution of this Agreement either party makes a determination
inconsistent with the preceding sentence, it shall promptly notify the other
party of the basis for its determination. The parties agree to renegotiate in
good faith the terms of this Agreement at no additional cost to the Company, if
the Employee determines that this Agreement as structured would have adverse tax
consequences to her under applicable law. To extent that the Employee would
otherwise be entitled to any payment under this Agreement or any plan or
arrangement of the Company or its affiliates, that constitutes “deferred
compensation” subject to Section 409A and that if paid during the six months
beginning on the Termination Date would be subject to the Section 409A
additional tax because the Employee is a “specified employee” (within the
meaning of Section 409A and as determined by the Company), the payment will be
paid to the Employee on the earlier of the six-month anniversary of the
Termination Date, a change in ownership or effective control of the Company
(within the meaning of Section 409A) or the Employee’s death. Similarly, to the
extent that the Employee would otherwise be entitled to any benefit (other than
a payment) during the six months beginning on the Termination Date that would be
subject to the Section 409A additional tax, the benefit will be delayed and will
begin being provided on the earlier of the six-month anniversary of the
Termination Date, a change in ownership or effective control of the Company
(within the meaning of Section 409A) or the Employee’s death. In addition, any
payment or benefit due upon a termination of employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to the Employee only upon a “separation from service” as defined in
Treas. Reg. 1.409A-1(h). To the extent applicable, each severance payment made
under this Agreement shall be deemed to be separate payments, amounts payable
under Section 6 of this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
          Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to the Employee only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the Employee’s second taxable year following the Employee’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses shall be reimbursed no later than the last day of the Employee’s third
taxable year following the taxable year in which the Employee’s “separation from
service” occurs. Except as otherwise expressly provided herein, to the extent
any expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in

5



--------------------------------------------------------------------------------



 



which the Employee incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

6



--------------------------------------------------------------------------------



 



CAUTION TO EXECUTIVE: This Agreement affects important rights. DO NOT sign it
unless you have read it carefully and are satisfied that you understand it
completely.

             
 
      CA, INC.    
 
           
/s/ Nancy E. Cooper
 
Name: Nancy Cooper
      By: /s/ Andrew Goodman
 
Name: Andrew Goodman    
 
           
 
      Title: Executive Vice President,    
 
      Global Human Resources    
Date: September 30, 2009
      Date: September 30, 2009    

7



--------------------------------------------------------------------------------



 



Appendix A
          For purposes of this Agreement, “Cause” means any of the following:
          (1) The Employee’s continued failure, either due to willful action or
as a result of gross neglect, to substantially perform her duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee,
which notice specifies in reasonable detail the manner in which the Company
believes the Employee has not substantially performed her duties and
responsibilities.
          (2) The Employee’s engagement in conduct which is demonstrably and
materially injurious to the Group, or that materially harms the reputation or
financial position of the Group, unless the conduct in question was undertaken
in good faith on an informed basis with due care and with a rational business
purpose and based upon the honest belief that such conduct was in the best
interest of the Group.
          (3) The Employee’s indictment or conviction of, or plea of guilty or
nolo contendere to, a felony or any other crime involving dishonesty, fraud or
moral turpitude.
          (4) The Employee’s being found liable in any SEC or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not she admits or denies
liability).
          (5) The Employee’s breach of her fiduciary duties to the Group which
may reasonably be expected to have a material adverse effect on the Group.
However, to the extent the breach is curable, the Company must give the Employee
notice and a reasonable opportunity to cure.
          (6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to
influence, obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with her own attorney in
connection with an Investigation shall not constitute “Cause”.
          (7) The Employee’s purposely withholding, removing, concealing,
destroying, altering or by any other means falsifying any material which is
requested in connection with an Investigation.
          (8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or her loss of any governmental or self-regulatory license that is
reasonably necessary for her to perform her responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment,
she will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if her employment is not permissible, she will be
placed on leave (which will be paid to the extent legally permissible).

8



--------------------------------------------------------------------------------



 



          (9) The Employee’s unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.
          (10) The Employee’s violation of the Group’s (i) Workplace Violence
Policy or (ii) policies on discrimination, unlawful harassment or substance
abuse.
          For this definition, no act or omission by the Employee will be
“willful” unless it is made by the Employee in bad faith or without a reasonable
belief that her act or omission was in the best interests of the Group.

9



--------------------------------------------------------------------------------



 



          For purposes of this Agreement, “Good Reason” shall mean any of the
following:
          (1) Any material and adverse change in the Employee’s title;
          (2) Any material and adverse reduction in the Employee’s authorities
or responsibilities other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured promptly on the
Employee’s giving the Company notice (and for purposes of clarification, a
change in the number of direct reports will not constitute a material and
adverse reduction in the Employee’s authorities or responsibilities);
          (3) Any material reduction by the Company in the Employee’s Base
Salary or target level of Annual Bonus as set forth in Sections 3(a) and (b),
respectively, other than any such reduction that is (i) part of a broad-based
salary reduction program for executive officers of the Company that does not
exceed 10% or (ii) agreed to by the Employee in writing; or
          (4) The Company’s material breach of this Agreement;
          provided that (A) no alleged action, reduction or breach set forth in
(1) through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason”; (B) such written notice must be delivered
to the Company within ninety (90) days after the Employee obtains knowledge of
such breach constituting “Good Reason”; and (C) the Employee must terminate
employment within two years after the Employee obtains knowledge of such breach
constituting “Good Reason”. The Company’s placing the Employee on paid leave for
up to ninety (90) consecutive days while it is determining whether there is a
basis to terminate the Employee’s employment for Cause will not constitute “Good
Reason”.

10